DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant alleges that Mochida does not "transmit[ting] driving power for communication with the power receiving apparatus towards the power receiving apparatus," However, as currently  claimed when Mochida goes to an authentication mode and sends out an authentication request signal to authenticate the load [emphasis] is interpreted the driving power for communication with the power receiving apparatus towards the power receiving apparatus. Hence teaching and suggesting "transmitting driving power for communication .
Further regarding applicants statement that Mochida fails to teach or suggest receiving search signal including information regarding a reference load impedance receiving, through a communication circuit, a search signal from the power receiving apparatus, the search signal including information. The examiner respectfully disagrees applicants own statements indicate that Mochida describes periodically transmitting load check signals and detecting whether or not the load is applied. Applicant has not suggested information that is not directly express by the prior art nor inherently as one to ordinary skill in the art. As suggested in several office actions the details of the exchanged information as currently drafted would not depart form the scope and breath of the prior art of record. 
Hence when considering the facts presented above the rejections is maintained and made final the examiner suggest that in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record as suggested in the allowable subject matter area. 
All other remarks are considered but not found persuasive. 
The rejections is made final.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-5, 6, 7 20-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mochida (U.S. 2011/0025264) in view of Wakamatsu (U.S. 2009/0271048)
With reference to claim 1 Mochida teaches a method for wireless power transmission by a power transmitting apparatus, the method comprising: transmitting detection power (Fig. 7: Load check signal) detecting an impedance change made by a power receiving apparatus (Fig. 7: when load is detected) transmitting driving power for communication with the power receiving apparatus towards the power receiving apparatus (Fig. 7 authentication request ); receiving through a communication circuit a search signal from the power receiving apparatus, the search signal including information regarding a reference load impedance (Fig. 7 authentication reply ); 
However, Mochida does not disclose comparing impedance change with the reference load impedance and in response to a difference between the impedance change and the reference load impedance being out of a first acceptable range, transmitting through the communication unit circuit, a rejection message to the power receiving apparatus and stopping . stopping transmission of the driving power.
Yet, Wakamatsu in the field of power transmitting apparatus, a power transmission method, a program, and a power transmission systems teaches comparing impedance change with the reference load impedance and in response to a difference between the impedance change and the reference load impedance being out of a first acceptable range (Fig. 13 S204; coupling coefficient), transmitting through the communication unit 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify system of Mochida by comparing impedance change with the reference load impedance and in response to a difference between the impedance change and the reference load impedance being out of a first acceptable range, transmitting through the communication unit circuit, a rejection message to the power receiving apparatus and stopping . stopping transmission of the driving power as taught by Wakamatsu in order to guarantee proper power exchange that will not damage any of the participants.
With reference to claim 3 Mochida in view of Wakamatsu disclose in response to the difference between the impedance change and the reference load impedance being within the first acceptable range, transmitting an approval message to the power receiving apparatus (Fig. 6).
With reference to claim 4 Mochida in view of Wakamatsu disclose in response to determining that the  impedance change is not within the first acceptable range, determining the power receiving apparatus as invalid materials; and stopping transmission of the driving power towards the power receiving apparatus (¶[0069] and [0072]).
With reference to claim 5 Mochida in view of Wakamatsu disclose storing a power management table including state information for power transmission on at least one power receiving apparatus (Fig. 6; Wakamatsu) 
Authentication exchange; Mochida).
With reference to claim 7 Mochida in view of Wakamatsu disclose receiving a state message from the power receiving apparatus; and determining a transmission power value using the stored power management table and the received state message (Fig. 5 Authentication exchange; Mochida).
With reference to claim 10 Mochida teaches a power transmitting apparatus for wireless power transmission (Fig. 2), the power transmitting apparatus comprising:
a resonator (Fig. 2: 31); 
a communication unit (Fig. 2: 32); and
a controller (Fig. 2: 38) configured to at least control to:
transmit detection power through the resonator (Fig. 7: Load check signal),
detect an impedance change made by a power receiving apparatus (Fig. 7: when load is detected),
transmit driving power for communication with the power receiving apparatus, through the resonator, towards the power receiving apparatus (Fig. 7 authentication request ),
 (Fig. 7 authentication reply ).
However, Mochida does not disclose receiving, though the communication unit, a search signal from the power receiving apparatus, the search signal including information regarding a reference load impedance compare the impedance change with the reference 
Yet, Wakamatsu in the field of power transmitting apparatus, a power transmission method, a program, and a power transmission systems teaches receiving, though the communication unit, a search signal from the power receiving apparatus, the search signal including information regarding a reference load impedance compare the impedance change with the reference load impedance and in response to a difference between the impedance change and the reference load impedance being out of a first acceptable range, trnasmitting, through the communication circit, a rejection message to the power reciving apparatus and stop transmission of the driving power (Fig. 13 S214 and Fig. 4: S104 Wakamatsu)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify system of Mochida in order to have receiving, though the communication unit, a search signal from the power receiving apparatus, the search signal including information regarding a reference load impedance compare the impedance change with the reference load impedance and in response to a difference between the impedance change and the reference load impedance being out of a first acceptable range, trnasmitting, through the communication circit, a rejection message to the power reciving apparatus and stop transmission of the driving power as taught by Wakamatsu in order to guarantee proper power exchange that will not damage any of the participants.  

With reference to claim 14 Mochida in view of Wakamatsu disclose wherein the controller is further configured to control to store a power management table including state information for power transmission on at least one power receiving apparatus (¶[0069] and [0072]; Mochida).
With reference to claim 15 Mochida in view of Wakamatsu disclose wherein the state information includes an Identifier (ID), reference load, reference current, reference voltage, reference efficiency, power transmission state, input voltage, input current, output voltage, and output current of the power receiving apparatus (Authentication exchange).
With reference to claim 16 Mochida in view of Wakamatsu disclose wherein the controller is further configured to control to: receive a state message from the power receiving apparatus, and determine a transmission power value using the stored power management table and the state message (Authentication exchange).
With reference to claim 17 Mochida in view of Wakamatsu disclose  wherein the controller is further configured to control to: identify information regarding the at least one power receiving apparatus to be charged, determine a leakage power value of the at least 
control to transmit wireless power towards the power receiving apparatus based on the leakage power value being within the second acceptable range (Fig. 5 Authentication exchange).

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims respectively.
Claim 9 is dependent of claim 8 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach of fairly disclose the claimed features of claims 8 and 18. 
Precisely claim 8 recites determining whether a leakage power value of the at least one power receiving apparatus to be charged is within a second acceptable range based on the information; and transmitting wireless power towards the power receiving apparatus based on the leakage power value being within the second acceptable range
Precisely claim 18 recites in response to determining that the leakage power value is not within the second acceptable range, determine the power receiving apparatus as invalid materials, and stop transmission of the driving power towards the power receiving apparatus
Conclusion
Please see PTO-892.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.
Note to Applicant Regarding Claim Interpretation: the words "configured to," "for," and " adapted to" in an apparatus claim, as recited in his case, is often indicative of intended use/functional language and does not require that reference explicitly teach the intended use of the element. A recitation of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, hence it meets the claim. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/ELIM ORTIZ/           Examiner, Art Unit 2836 
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836